DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
The abstract of the disclosure is objected to because the specification is more than 150 word and use legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-4, 6-10 and 13-14 are objected to because of the following informalities:  The examiner suggest amending the claims to remove the reference number to provide better clarity.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16 are rejected under 35 U.S.C. 101 because is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the broadest reasonable interpretation of a claim 15 is drawn to a computer program product and claim 16 is directed to storages mean readable by computer equipment, a computer program product when interpreted in light of the specification taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art includes communication media that transmits a program as signals. Therefore, the claim as a whole 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-15 of U.S. Patent No. 11,032,079. Although the claims at issue are not identical, they are not patentably distinct from each other because a hash value of the biometric reference data is equivalent to a cryptographic footprint of biometric data. Instant application claim 1, 13 & 15-16 are mapped to claims 1, 12 & 15 of the patent, claims 2 & 14 of the instant application are mapped to claims 2 & 13 of the patent, claims 6-7 of the instant application are mapped to claims 4-6, 8 & 14 of the patent, claims 8-10 of the instant application are mapped to claims 11 & 5 of the patent, claim 11 of the instant application is mapped to claim 7 of the patent and claim 12 of the instant application is mapped to claims 9-10 of the patent. 
Instant Application No. 16/744,702
US Patent No. 11,032,079
1. A biometric data processing method implemented by a proof entity (1) and a verification entity (2) that are connected; the proof entity (1) having a candidate biometric data, a reference biometric data, a cryptographic footprint of the reference biometric data, a cryptographic footprint of the candidate biometric data; the verification entity (2) having only a set of cryptographic footprints of reference biometric data of authorized users;
1. A method for processing biometric data performed by a proof entity and a verification entity; the proof entity having a biometric candidate datum, a biometric reference datum, a hash value of the biometric reference datum, a hash value of the biometric candidate datum; the verification entity having only the hash value of the biometric candidate datum;
the method comprising steps of: generation by data processing means (11) of the proof entity (1) of a zero-knowledge proof of the fact that the candidate biometric data and the reference biometric data match; (a) transmission to the verification entity (2) of said zero-knowledge proof, of the cryptographic footprint of the candidate biometric data, and of the cryptographic footprint of the reference biometric data;
the method comprising steps of: (a) generation by a data-processing unit of the proof entity of a zero-knowledge proof of the assumption that the biometric candidate datum and the biometric reference datum coincide; (b) transmission to the verification entity of said zero-knowledge proof, the hash value of the biometric candidate datum, and the hash value of the biometric reference datum;
(b) verification by data processing means (21) of the verification entity (2) that: - the zero-knowledge proof is valid, and - the received cryptographic footprint of the reference biometric data belongs to said set of cryptographic footprints of reference biometric data in the possession of the verification entity (2).
(c) verification by a data-processing unit of the verification entity that the zero-knowledge proof is valid, and that the hash value received from the biometric candidate datum corresponds to the one the verification entity has.


Claim 1-2 and 6-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-16 of copending Application No. 16/918,052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a hash value of the biometric reference data is equivalent to a cryptographic footprint of biometric data. Claims 1, 7, 12-13 and 15-16 of the instant application are mapped to claims 1, 2, 7-11, & 14-16 of the co-pending application, claims 2 & 14 of the instant application are mapped to claims 3 of the co-pending application, claim 6 of the instant application is mapped to claim 4 of the co-pending application, claims 8-10 of the instant application are mapped to claim 12 of the co-pending application and claim 11 of the instant application is mapped to claim 5 of the co-pending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application No. 16/744,702
Co-Pending Application No. 16/918,052
1. A biometric data processing method implemented by a proof entity (1) and a verification entity (2) that are connected; the proof entity (1) having a candidate biometric data, a reference biometric data, a cryptographic footprint of the reference biometric data, a cryptographic footprint of the candidate biometric data; the verification entity (2) having only a set of cryptographic footprints of reference biometric data of authorized users;
1. (Currently Amended) A method for processing a transaction sent from a proof entity connected to a verification entity; the proof entity
2. (Currently Amended) The method according to claim 1, wherein the proof entity
the method comprising steps of: generation by data processing means (11) of the proof entity (1) of a zero-knowledge proof of the fact that the candidate biometric data and the reference biometric data match; (a) transmission to the verification entity (2) of said zero-knowledge proof, of the cryptographic footprint of the candidate biometric data, and of the cryptographic footprint of the reference biometric data;
  the method comprising the steps of: (a) generation by data processing means of the proof entity of: - a signature of the proof entity from said secret key; 10- a zero-knowledge proof of the fact that the candidate authentication data and the reference authentication data match;
(b) verification by data processing means (21) of the verification entity (2) that: - the zero-knowledge proof is valid, and - the received cryptographic footprint of the reference biometric data belongs to said set of cryptographic footprints of reference biometric data in the possession of the verification entity (2).
 (b) transmission to the verification entity of transaction data comprising at least: - said signature of the proof entity; - said zero-knowledge proof; 15(c) verification by the data processing means of the verification entity that said signature of the proof entity and the zero-knowledge proof are valid; (d) processing said transaction.


Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 101, & Double Patenting and claim objections set forth in this Office action.
Examiner’s Statement of Reasons for Indicating Allowable subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, the prior art either taken alone or in combination Camenisch et al. (US Pub No. 2012/0204035) discloses a prover of a data processing system may prove to a verifier of the system that the prover satisfies a condition imposed by the verifier. The prover holds in memory at least one cryptographic credential in which are encoded a biometric template characteristic of the prover and a set of prover attributes such that each of the template and attributes are bound to a common secret value of the prover. A biometric measurement is made of the prover, which then communicates with the verifier to make a cryptographic proof demonstrating: possession of the cryptographic credential; that the biometric measurement matches the biometric template encoded in the cryptographic credential; and that the set of prover attributes encoded in the cryptographic credential satisfies the condition imposed by the verifier. The cryptographic proof is made without revealing the template or the at least one credential to the verifier. (Camenisch, Abstract), SHEETS (US Pub No. 2019/0243956) discloses a user may enroll into a biometric authentication program for proving his or her identity to login to the service provider application. The service provider application can include instructions for generating a first biometric template against which a second biometric template can be compared during future login attempts. This first (or reference) biometric template can be used to validate a second or new) biometric template, and to thereby authenticate a user for accessing an account.  In some embodiments, the biometric templates can be compared by using less data than the entire biometric template, and the comparison process can use a “zero-knowledge proof” protocol in some embodiments. (SHEETS, page 3, paragraph 0042 & page 5, paragraph 0061), SEBASTIAN et al. (US Pub No. 2020/0145219) discloses when the user needs to authenticate herself or himself to the relying SEBASTIAN, page 2, paragraph 0031) and Toth (US Patent No. 10,127,378) discloses registering and acquiring e-credentials using personal devices and an identity registry system that combines the method for handling digital seals with a proof-of-existence method. The identity registry system is used to register and verify e-credentials. Device owners register their e-credentials when created and updated and verify acquired e-credentials to safeguard against tampering and errors. When registering an e-credential, the e-credential is hashed and digitally sealed creating an identifying thumbprint that is stored in the identity registry system. When verifying an acquired e-credential, the e-credential is hashed, the identity registry system is searched to locate the identifying thumbprint, and the digital seal of the thumbprint is verified. A requesting owner can request an issuing owner to proof, attest, and digitally seal an e-credential of the requester (Toth, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “ generation by data processing means (11) of the proof entity (1) of a zero-knowledge proof of the fact that the candidate biometric data and the reference biometric data match; (a) transmission to the verification entity (2) of said zero-knowledge proof, of the cryptographic footprint of the candidate biometric data, and of the cryptographic footprint of the reference biometric data; (b) verification by data processing means (21) of the verification entity (2) that: - the zero-knowledge proof is valid, and - the received cryptographic footprint of the reference biometric data belongs to said set of cryptographic footprints of reference biometric data in the possession of the verification entity (2)” (as recited in claims 1 and 13). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437